                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

SHARON LANG WILLIAMS,                 *
                                      *
        Plaintiff,                    *
                                      *
vs.                                   * CIVIL ACTION NO. 19-00290-JB-B
                                      *
ANDREW M. SAUL,                       *
Commissioner of Social                *
Security,                             *
                                      *
      Defendant.                      *


                                    ORDER

      After due and proper consideration of the issues raised, and

there     having     been   no   objections   filed,   the   report   and

recommendation of the Magistrate Judge made under 28 U.S.C. §

636(b)(l)(B) and dated January 29, 2020 (Doc. 17), is ADOPTED as

the opinion of this Court.

      DONE and ORDERED this 31st day of January, 2020.


                                    /s/ JEFFREY U. BEAVERSTOCK
                                    UNITED STATES DISTRICT JUDGE
